Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered February 14, 1991, convicting defendant, after a jury trial, of two counts of burglary in the first degree and burglary in the second *726degree, and sentencing him to two terms of 7 to 21 years and a term of 4 to 12 years, respectively, to be served concurrently, unanimously affirmed.
Evidence at trial established that defendant had entered the subject apartment through a bathroom window and then proceeded to threaten the three female occupants by demanding money and sex, while gesturing to the back of his waistband, indicating that he had a gun, and then brandishing a knife he obtained from the kitchen. When overpowered by the women and relieved of the knife, he fled, only to be detained by a number of neighborhood youths a block and a half away. He was subsequently identified by one of his intended victims within moments of the incident.
It was within the province of the jury to assess the credibility of the witnesses, who saw the intruder at close quarters in their well lit apartment for a period of several minutes, described him in detail, and identified him at trial. Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant was proven to be the perpetrator beyond a reasonable doubt.
We perceive no abuse of discretion in sentencing. Concur— Murphy, P. J., Wallach, Kupferman and Ross, JJ.